DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Information
Based on information applicant publicly displayed their invention as early as May 2014 and listed their invention for sale as early as July 2016. 
In order to reach a full and proper consideration of the issues raised therein, it is necessary to obtain additional information from applicant regarding these issues. In particular:
I. A list of differences between the features which were made public or sold prior to applicants filing 09/29/2017 and those claimed by applicant on 03/27/2020. 
The failure to reply to this requirement for information will result in abandonment of the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12,14-17,24,26, and 33-37 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. Applicant had their invention on public display as early as May 2014 and listed their invention for sale as early as July 2016. Applicant’s website from July th 2016 (https://web.archive.org/web/20160728045609/http://www.clevermedkits.co.nz/) is relied on for this rejection.

Clevermedkits discloses a medical supplies cabinet comprising:
(Re claim 1) “a housing presenting a medical supplies storage zone at where there is provided at least one medical supplies receptacle” (cabinet pictured). “the receptacle(s) being of a shape and configuration to be able to at least partly receive and hold at least one medical item” (cabinet pictured). “a sensor associated with a or each receptacle, the sensor configured to generate a signal indicative of the presence and/or absence or removal of the medical item in/from the receptacle” (“every interaction with the CleverMedkit is tracked, down to a single plaster”).
(Re claim 2) “there are a plurality of discrete medical supplies receptacles, at least two of said plurality of receptacles being of a shape to receive different said medical items” (cabinet pictured).
(Re claim 3) “a capacitive sensor including a pair of sensing element, is provided for at least one of said receptacles, the capacitive sensor configured to generate a signal indicative of the presence of the medical item within the receptacle” (every interaction with the CleverMedkit is tracked, down to a single plaster”).
(Re claim 4) “wherein the capacitive sensor is configured to sense the addition or removal of a medical item to and from the receptacle” (every interaction with the CleverMedkit is tracked, down to a single plaster”).
(Re claim 5) “wherein the signal indicative of the presence of the medical item at a receptacle is proportional to the capacitance value of the capacitive sensor or a change in the capacitance of the capacitive sensor” (every interaction with the CleverMedkit is tracked, down to a single plaster”).
(Re claim 6) “wherein at least one receptacle is shaped and configured to receive a at least one of a said medical item or a package including a plurality of the medical items, where said item(s) are able 
size of package,
number of medical items in the package or number of items in the receptacle,
number of medical items removed from or added to the package,
medical item(s) removed from or added to the receptacle, and
an orientation of item(s) in the receptacle.
(“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
(Re claim 7) “wherein a least one receptacle is shaped and configured to receive a plurality of the same medical items or a package including a plurality of the medical items, where said items are able to be individually removed from and/or added to the receptacle or package at the receptacle, the sensor being associated with the receptacle and configured to provide a signal indicative of one or more of:
size of package,
number of medical items in the package or number of items in the receptacle,
number of medical items removed from or added to the package,
number of medical items removed from or added to the receptacle, and
an orientation of items in the receptacle.
(“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
(Re claim 8) “wherein the medical supplies cabinet further comprises:
a door, the door pivotably connected the housing and the door being moveable between
an open position corresponding to the medical supplies storage zone being exposed for interaction by a user and a closed position where the door covers the medical supplies storage zone thereby preventing interaction by a user” (cabinet pictured).

(Re claim 10) “wherein the capacitive sensor is associated with a receptacle, the receptacle shaped and configured to hold a plurality of medical supplies in a horizontal of vertical stacked configuration, the capacitive sensor is configured to generate a signal indicative of the number of medical supplies removed from at least one of the receptacle, the total number of medical supplies within the receptacle and a full state or empty state of the receptacle” (“every interaction with the CleverMedkit is tracked, down to a single plaster”,”reporting”).
(Re claim 11) “wherein at least one receptacle of the plurality of receptacles is defined by a pair of parallel, spaced apart vertical walls and at least a base wall, a capacitive sensor disposed on or within the receptacle and, the capacitive sensor comprises a pair of sensing elements, wherein each sensing element is disposed on, adjacent or within one of the vertical walls such that the sensing elements are substantially parallel to each other and spaced apart from each other, wherein the capacitive sensor is configured to generate a signal indicative of the number of medical items located in the receptacle between the pair of sensing elements” (“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
(Re claim 12) “wherein the sensor is able to sense between at least one of :
the presence and absence of an item at the receptacle,
the presence of the correct item and incorrect item at the receptacle, and

(“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
(Re claim 14) “an optical sensing arrangement associated with the at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle” (“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
(Re claim 15) “wherein the sensor is a load sensor configured to generate a signal indicative of a medical item being removed from the receptacle by an application of a force” (“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
(Re claim 16) “comprising one or more capacitive sensors or one or more optical sensors or one of more EID sensors associated with a receptacle, the one or more capacitive sensors configured to generate a signal indicative of the number of items in the receptacle, and the one or more optical or EID tag sensors configured to generate a signal indicative of the type of items or number of items or arrangement of the item or items at the receptacle” (“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
(Re claim 17) “comprising a processor to receive information form the sensor, the processor being configured to determine one or more of:
the number of total items in a receptacle,
the types of item in a receptacle,
the number of items added to a receptacle,
the number of items removed from a receptacle, and

(“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
(Re claim 24) “wherein the or each receptacle is of a shape and configuration to encourage a user to put only a medical item or pack containing at least one of said medical items in the receptacle by a matching of the same and configuration of the receptacle to the shape and configuration of the item or pack containing at least on said item” (cabinet pictured).
(Re claim 26) “medical items of at least two different kinds and with which two differently configured EID tags are associated, and
A cabinet comprising:
a housing presenting a medical supplies storage zone at where there is provided at least two medical supplies receptacles, one for each kind of medical item to be received at a respective receptacle, and
an EID tag reader to read the EID tags and arranged and configured to determine at least one of the following: if the correct medical item is located at its respective receptacle, the orientation of the medical item when in a respective receptacle, and information carried by the EID tag. 
(“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
(Re claim 33) “A method of reporting stock levels at least one receptacle of a medical supplies cabinet at where at least one packaged medical item is retained, the method comprising the steps of:

receiving a signal from a sensor associated with the at least one receptacle, processing the received signal to determine the presence or absence or introduction/removal of a packaged medical item from the at least one receptacle;

(Re claim 34) “wherein the sensible characteristic is of the weight of the packaged medical item” (“every interaction with the CleverMedkit is tracked, down to a single plaster”).
(Re claim 35) “wherein the signal is from a capacitive sensor associated with the receptacle, the capacitive sensor comprising a pair of sensing elements,
wherein said processing of the received signal to determine the presence or absence or introduction/removal of a medical item from the receptacle is based on identifying at least one of:
a dielectric value and/or change in the dielectric value of the capacitive sensor as a result of the presence or movement or absence of the medical item relative to the sensor, and
the relative position and/or change in the relative position of the pair of sensing elements of the capacitive sensor (“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
(Re claim 36) “identifying an event based on the gradient or change in gradient of an output signal from the capacitive sensor” (“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).
	(Re claim 37) “wherein the sensible characteristic is of the presence or absence of an EID tag associated with the medical item when in the proximity of a said sensor that is an EID sensor” (“every interaction with the CleverMedkit is tracked, down to a single plaster”, cabinet pictured).

Claim(s) 1-8,10,12,14-17 and 33-35  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montgomery et al. US 2016/0328813.

(Re claim 1) “a housing presenting a medical supplies storage zone at where there is provided at least one medical supplies receptacle” (1 figure 1). “the receptacle(s) being of a shape and configuration to be able to at least partly receive and hold at least one medical item” (6 figure 2). “a sensor associated with a or each receptacle, the sensor configured to generate a signal indicative of the presence and/or absence or removal of the medical item in/from the receptacle” (13 figue 2).
(Re claim 2) “there are a plurality of discrete medical supplies receptacles, at least two of said plurality of receptacles being of a shape to receive different said medical items” (6 figure 2).
(Re claim 3) “a capacitive sensor including a pair of sensing element, is provided for at least one of said receptacles, the capacitive sensor configured to generate a signal indicative of the presence of the medical item within the receptacle” (‘load cell’ 0034). There are many kinds of load cells including but not limited to capacitive load cells.
(Re claim 4) “wherein the capacitive sensor is configured to sense the addition or removal of a medical item to and from the receptacle” (para 0016).
(Re claim 5) “wherein the signal indicative of the presence of the medical item at a receptacle is proportional to the capacitance value of the capacitive sensor or a change in the capacitance of the capacitive sensor” (para 0016).
(Re claim 6) “wherein at least one receptacle is shaped and configured to receive a at least one of a said medical item or a package including a plurality of the medical items, where said item(s) are able to be individually removed from and/or added to the receptacle or package at the receptacle, the sensor being associated with the receptacle and configured to provide a signal indicative of one or more of:
size of package,
number of medical items in the package or number of items in the receptacle,
number of medical items removed from or added to the package,

an orientation of item(s) in the receptacle.
(para 0099-0101).
(Re claim 7) “wherein a least one receptacle is shaped and configured to receive a plurality of the same medical items or a package including a plurality of the medical items, where said items are able to be individually removed from and/or added to the receptacle or package at the receptacle, the sensor being associated with the receptacle and configured to provide a signal indicative of one or more of:
size of package,
number of medical items in the package or number of items in the receptacle,
number of medical items removed from or added to the package,
number of medical items removed from or added to the receptacle, and
an orientation of items in the receptacle.
(para 0099-0101).
 (Re claim 8) “wherein the medical supplies cabinet further comprises:
a door, the door pivotably connected the housing and the door being moveable between
an open position corresponding to the medical supplies storage zone being exposed for interaction by a user and a closed position where the door covers the medical supplies storage zone thereby preventing interaction by a user” (3 figure 1A).
(Re claim 10) “wherein the capacitive sensor is associated with a receptacle, the receptacle shaped and configured to hold a plurality of medical supplies in a horizontal or vertical stacked configuration, the capacitive sensor is configured to generate a signal indicative of the number of medical supplies removed from at least one of the receptacle, the total number of medical supplies within the receptacle and a full state or empty state of the receptacle” (para 0099-0101).

the presence and absence of an item at the receptacle,
the presence of the correct item and incorrect item at the receptacle, and
the correct orientation and incorrect orientation an item of pack containing a plurality of said items at the receptacle.
(para 0099-0101).
 (Re claim 14) “an optical sensing arrangement associated with the at least one receptacle of the medical supplies cabinet, the optical sensing arrangement configured to generate a signal indicative of an identity or number of medical items within a receptacle or the state of a medical item within a receptacle” (para 0102).
(Re claim 15) “wherein the sensor is a load sensor configured to generate a signal indicative of a medical item being removed from the receptacle by an application of a force” (para 0098).
(Re claim 16) “comprising one or more capacitive sensors or one or more optical sensors or one of more EID sensors associated with a receptacle, the one or more capacitive sensors configured to generate a signal indicative of the number of items in the receptacle, and the one or more optical or EID tag sensors configured to generate a signal indicative of the type of items or number of items or arrangement of the item or items at the receptacle” (para 0102).
(Re claim 17) “comprising a processor to receive information form the sensor, the processor being configured to determine one or more of:
the number of total items in a receptacle,
the types of item in a receptacle,
the number of items added to a receptacle,
the number of items removed from a receptacle, and
the orientation of one of more items in a receptacle. 

(Re claim 33) “A method of reporting stock levels at least one receptacle of a medical supplies cabinet at where at least one packaged medical item is retained, the method comprising the steps of:
receiving a signal from a sensor associated with the at least one receptacle, processing the received signal to determine the presence or absence or introduction/removal of a packaged medical item from the at least one receptacle;
wherein the presence or absence or introduction/removal of a packaged medical item from the at least one receptacle is based on a sensible characteristic or identification that is of or associated with the packed medical item (figure 1-3, para 0099-0101).
(Re claim 34) “wherein the sensible characteristic is of the weight of the packaged medical item” (para 0099-0101).
(Re claim 35) “wherein the signal is from a capacitive sensor associated with the receptacle, the capacitive sensor comprising a pair of sensing elements,
wherein said processing of the received signal to determine the presence or absence or introduction/removal of a medical item from the receptacle is based on identifying at least one of:
a dielectric value and/or change in the dielectric value of the capacitive sensor as a result of the presence or movement or absence of the medical item relative to the sensor, and
the relative position and/or change in the relative position of the pair of sensing elements of the capacitive sensor (‘load cell’ 0034). There are many kinds of load cells including but not limited to capacitive load cells.

	


26,33,37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elizondo US 2016/0379022.
Elizondo discloses 
(Re claim 26) “medical items of at least two different kinds and with which two differently configured EID tags are associated (figure 15), and
A cabinet comprising:
a housing presenting a medical supplies storage zone at where there is provided at least two medical supplies receptacles, one for each kind of medical item to be received at a respective receptacle (figure 1,15), and
an EID tag reader to read the EID tags and arranged and configured to determine at least one of the following: if the correct medical item is located at its respective receptacle, the orientation of the medical item when in a respective receptacle, and information carried by the EID tag. (‘RFID’ para 0009)
(Re claim 33) “A method of reporting stock levels at least one receptacle of a medical supplies cabinet at where at least one packaged medical item is retained, the method comprising the steps of:
receiving a signal from a sensor associated with the at least one receptacle, processing the received signal to determine the presence or absence or introduction/removal of a packaged medical item from the at least one receptacle (para 0009);
wherein the presence or absence or introduction/removal of a packaged medical item from the at least one receptacle is based on a sensible characteristic or identification that is of or associated with the packed medical item (para 0009).
(Re claim 37) “wherein the sensible characteristic is of the presence or absence of an EID tag associated with the medical item when in the proximity of a said sensor that is an EID sensor” (para 0009).
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Glickman et al. US 8,842,183.
(Re claim 9) Montgomery discloses the system as rejected above including at least one camera (7 figure 1).
Montgomery does not disclose the door includes a mirror that is located to reflect a view of at least part of the medical supplies storage zone to the camera when the door is near its closed position such that the camera can make a recording of the medical supplies storage zone when the door is near its closed position
Glickman teaches the use of cameras and at least one mirror to make a recording of the medical supplies storage zone when the door is near its closed position
It would have been obvious to one skilled in the art to modify the system of Montgomery to include the door includes a mirror that is located to reflect a view of at least part of the medical supplies storage zone to the camera when the door is near its closed position such that the camera can make a recording of the medical supplies storage zone when the door is near its closed position because it allows for a visual confirmation of items.
(Re claim 24) Montgomery discloses the system as rejected above.
Montgomery does not disclose the or each receptacle is of a shape and configuration to encourage a user to put only a medical item or pack containing at least one of said medical items in the 
Glickman teaches or each receptacle is of a shape and configuration to encourage a user to put only an item or pack containing at least one of said items in the receptacle by a matching of the same and configuration of the receptacle to the shape and configuration of the item or pack containing at least one said item (figure 2,5,6A,6B).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montgomery in view of Henderson WO 2016181352 (in applicants specification).
Montgomery discloses the system as rejected above including a load cell which maybe a capacitive load cell.
Montgomery does not disclose identifying an event based on the gradient or change in gradient of an output signal from the capacitive sensor.
Henderson teaches disclose identifying an event based on the gradient or change in gradient of an output signal (abstract).
It would have been obvious to one skilled in the art to modify the system of Montgomery to include identifying an event based on the gradient or change in gradient of an output signal from the capacitive sensor because it helps filter out signal and noise to maintain an accurate count.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655